Appeal from an order of the Supreme Court, Kings County, dated April 4, 1968, which denied plaintiffs’ motion, inter alia, to reinstate their statement of readiness. Order modified, on the law and the facts, by adding the following to the decretal paragraph thereof: “except that the motion is granted to the extent of reinstating plaintiffs’ statement of readiness.” As so modified, order affirmed, with $10 costs and disbursements to appellants. It is uncontradicted that plaintiffs filed the statement of readiness prematurely, but thereafter, and prior to the return date of the previous motion by defendant to strike the statement of readiness, plaintiffs completed the pretrial prerequisites by serving defendant with the appropriate documents. Consequently, it was an improvident exercise of discretion not to reinstate the statement of readiness. Christ, Acting P. J., Brennan, Rabin, Hopkins and Kleinfeld, JJ., concur.